                                                                     Case 2:21-cv-00712-JAD-NJK Document 12 Filed 05/07/21 Page 1 of 3




                                                                 1   J. BRUCE ALVERSON, ESQ.
                                                                     Nevada Bar No. 1339
                                                                 2   KARIE N. WILSON, ESQ.
                                                                     Nevada Bar No. 7957
                                                                 3   ALVERSON TAYLOR & SANDERS
                                                                     6605 Grand Montecito Pkwy, Ste. 200
                                                                 4   Las Vegas, NV 89149
                                                                     702-384-7000 Phone
                                                                 5   702-385-7000 Fax
                                                                     Attorneys for Defendant
                                                                 6   State Farm Mutual Automobile
                                                                     Insurance Company
                                                                 7

                                                                 8                                UNITED STATES DISTRICT COURT
                                                                                                       DISTRICT OF NEVADA
                                                                 9

                                                                10   JOHN BAMFORTH, ALISE BAMFORTH,                          CASE NO. 2:21-cv-00712-JAD-NJK
                                                                     JESSICA ENAMORADO, CYNTHIA LIERA,
ALVERSON TAYLOR & SANDERS




                                                                11   individually and on behalf of all those similarly
                            6605 GRAND MONTECITO PKWY STE 200




                                                                     situated,
                                                                12                                 Plaintiffs,
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                13   v.
                                          LAWYERS




                                                                14   STATE FARM MUTUAL AUTOMOBILE
                                                                     INSURANCE COMPANY, DOES 1 through 10,
                                                                15
                                                                                             Defendant.
                                                                16   __________________________________________

                                                                17
                                                                          STIPULATION AND (PROPOSED) ORDER TO EXTEND TIME FOR DEFENDANT
                                                                18           TO RESPOND TO PLAINTIFFS’ COMPLAINT AND BRIEFING SCHEDULE
                                                                                                    (Second Request)
                                                                19

                                                                20           COME NOW Plaintiffs JOHN BAMFORTH, ALISE BAMFORTH, JESSICA

                                                                21   ENAMORADO and CYNTHIA LIERA, and Defendant STATE FARM MUTUAL

                                                                22   AUTOMOBILE INSURANCE COMPANY, by and through their respective attorneys of record,

                                                                23   and herein stipulate, agree and make joint application to extend the time for Defendant to

                                                                24   respond to Plaintiffs’ Complaint and for an extended briefing schedule.

                                                                                                                         1                              KNW 27102
                                                                     Case 2:21-cv-00712-JAD-NJK Document 12 Filed 05/07/21 Page 2 of 3




                                                                 1          This case is one of eight putative class action matters currently pending before the U.S.

                                                                 2   District Court for the District of Nevada. Plaintiffs have specifically alleged that the insurers’

                                                                 3   different adjustments to their customers’ auto insurance premiums in response to the COVID-19

                                                                 4   pandemic were somehow unlawful. Defendant anticipates filing a Motion to Dismiss Plaintiffs’

                                                                 5   Complaint based on pleading challenges, asserting that Plaintiffs are barred from pursuing their

                                                                 6   claims in civil court, along with arguments on the merits. To address these issues, defense

                                                                 7   counsel must investigate, research, analyze, and brief the issues expected to be raise in the

                                                                 8   Motion to Dismiss, and obtain input and confirmation from Defendant State Farm. Similar

                                                                 9   motions are currently pending in several of the other putative class action cases and Plaintiffs’

                                                                10   counsel needs sufficient time to analyze and brief the issues in each of these eight pending
ALVERSON TAYLOR & SANDERS




                                                                11   matters.
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12
                                    LAS VEGAS, NV 89149
                                        (702) 384-7000




                                                                13
                                          LAWYERS




                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21   ...

                                                                22   ...

                                                                23   ...

                                                                24   ...

                                                                                                                     2                                       KNW 27102
                                                                     Case 2:21-cv-00712-JAD-NJK Document 12 Filed 05/07/21 Page 3 of 3




                                                                 1          Given the potential dispositive nature of Defendants’ motion and the number of pending

                                                                 2   matters to which Plaintiffs’ counsel must respond, additional time is required to adequately brief

                                                                 3   these issues. The parties therefore agree to the following briefing schedule:

                                                                 4   Defendant’s Motion to Dismiss:                                                          May 17, 2021

                                                                 5   Plaintiffs’ Opposition to the Motion to Dismiss:                                        June 17, 2021

                                                                 6   Defendant’s Reply:                                                                       July 2, 2021

                                                                 7

                                                                 8   Dated this 7th day of May 2021                         Dated this 7th day of May 2021

                                                                 9   ALVERSON TAYLOR & SANDERS                              EGLET ADAMS

                                                                10
                                                                     ________________________________                       /s/ Danielle C. Miller______________
ALVERSON TAYLOR & SANDERS




                                                                11   J. BRUCE ALVERSON, ESQ.                                ROBERT T. EGLET, ESQ.
                            6605 GRAND MONTECITO PKWY STE 200




                                                                     Nevada Bar No. 1339                                    Nevada Bar No. 3402
                                                                12   KARIE N. WILSON, ESQ.                                  eservice@egletlaw.com
                                    LAS VEGAS, NV 89149




                                                                     Nevada Bar No. 7957                                    DANIELLE C. MILLER, ESQ.
                                        (702) 384-7000




                                                                13   6605 Grand Montecito Pkwy, Ste. 200                    Nevada Bar No. 9127
                                          LAWYERS




                                                                     Las Vegas, NV 89149                                    400 S. Seventh Street
                                                                14   702-384-7000 Phone                                     Suite 400
                                                                     702-385-7000 Fax                                       Las Vegas, Nevada 89101
                                                                15   Attorneys for Defendant                                702-450-5400 Telephone
                                                                     State Farm Mutual Automobile                           702-450-5451 Facsimile
                                                                16   Insurance Company                                      Attorneys for Plaintiffs

                                                                17

                                                                18
                                                                        (PROPOSED) ORDER TO EXTEND TIME FOR DEFENDANT TO RESPOND TO
                                                                19         PLAINTIFFS’ COMPLAINT AND APPROVAL OF BRIEFING SCHEDULE

                                                                20          IT IS SO ORDERED.

                                                                21                 May 7
                                                                            Dated __________________, 2021.

                                                                22                                                            ___________________________________
                                                                                                                              U.S. DISTRICT COURT
                                                                                                                                   MAGISTRATE      JUDGE
                                                                                                                                                JUDGE
                                                                23

                                                                24

                                                                                                                        3                                        KNW 27102
